--------------------------------------------------------------------------------

DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT OF
IRELAND INC.
A Nevada Corporation

THIS AGREEMENT is made between IRELAND INC., a Nevada corporation (hereinafter
referred to as the "Company"), and MARK H. BRENNAN of #1 Isleworth Drive,
Henderson, NV 89052 (hereinafter referred to as the “Optionee”), a director of
the Company, effective as of the 8th day of April, 2011 (the “Grant Date”).



1. Options Granted.     The Company hereby grants the Optionee non-qualified
stock options to purchase Two Hundred Thousand (200,000) shares of the Company’s
Common Stock at a purchase price of $0.36 US per share for a term commencing on
the vesting dates set out below (the “Vesting Date”) and expiring at 5:00 pm
(Pacific Time) on the expiration dates set out below (the “Expiration Date”),
subject to termination as set forth herein.     Subject to the Compensation
Committee of the Company’s Board of Directors, or if there are no active members
of the Compensation Committee, a majority of the Company’s Board of Directors
not including the Optionee, determining that the Optionee has, from the Grant
Date to the respective vesting dates set out below, reasonably fulfilled his
duties and obligations as a director of the Company, the options will vest on
the following schedule:




Number of Options to Vest Vesting Date Expiration Date 50,000 Immediately March
30, 2016 50,000 June 30, 2011 June 29, 2016 50,000 September 30, 2011 September
29, 2016 50,000 December 31, 2011 December 30, 2016

No option may be exercised unless the option has vested. The vesting of all
options will be cumulative. All options which have not vested will terminate on
the date of termination of the options in accordance with this Agreement.

2. Method of Exercise.      These options may be exercised to the extent they
have vested and become exercisable and not yet been forfeited or terminated by
written notice delivered to the Company at its principal place of business,
stating the number of shares for which the option is being exercised. The notice
must be accompanied by a check or other methods of payment acceptable to the
Plan Administrator for the amount of the purchase price, and comply with all the
requirements of the Company’s 2007 Stock Incentive Plan dated March 27, 2007, a
copy of which has been provided to the Optionee.   3. Capital Adjustments.    
The existence of the options shall not affect in any way the right or power of
the Company or its stockholders to: (1) make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company's capital structure or its business; (2) enter into any merger or
consolidation; (3) issue any bonds, debentures, preferred or prior preference
stocks ahead of or affecting the common stock or the rights thereof, (4) issue
any securities convertible into any common stock, (5) issue any rights, options,
or warrants to purchase any common stock, (6) dissolve or liquidate the Company,
(7) sell or transfer all or any part of its assets or business, or (8) take any
other corporate act or proceedings, whether of a similar character or otherwise.


--------------------------------------------------------------------------------

- 2 -

4. Adjustments for Reorganizations and Recapitalizations.     If there shall,
prior to the exercise of any of the options provided for by this Agreement, be
any stock dividend, stock split, spin-off, combination or exchange of shares,
recapitalization, merger, consolidation, distribution to stockholders (other
than a normal cash dividend) or other change in the Company’s corporate or
capital structure that results in (a) the Company’s outstanding shares of common
stock (or any securities exchanged therefore or received in their place) being
exchanged for a different number or kind of securities of the Company or any
other corporation, or (b) new, different or additional securities of the Company
or of any other corporation being received by the holders of shares of the
Company’s common stock, then there shall automatically be an adjustment in
either the number of shares which may be purchased pursuant hereto, the type of
shares which may be purchased pursuant hereto or the price at which such shares
may be purchased, or any combination thereof, so that the rights evidenced
hereby shall thereafter as reasonably as possible be equivalent to those
originally granted hereby. The Company shall have the sole and exclusive power
to make such adjustments as it considers necessary and desirable.       5.
Transfer of the Options.     During the Optionee's lifetime, the options shall
be exercisable only by the Optionee. The options shall not be transferable by
the Optionee other than by the laws of descent and distribution upon the
Optionee's death. In the event of the Optionee's death during the term of this
Agreement, the Optionee's personal representatives may exercise any portion of
the options that remains vested and unexercised at the time of the Optionee's
death, provided that any such exercise must be made, if at all, during the
period within six (6) months after the Optionee's death, and subject to the
option termination date specified in Section 7.       6. Changes in Control.    
  (a) Notwithstanding any other provision in this Agreement to the contrary, all
unvested options outstanding under this Agreement shall immediately vest and
become exercisable upon a Change in Control.       (b) “Change in Control” means
any of the following events:       (i) Approval by the stockholders of the
Company of a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) more than fifty percent (50%) of the
total voting power of the voting securities of the Company, the surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation;       (ii) Approval by the stockholders of the Company of (i) a
plan of complete liquidation or dissolution of the company or (ii) a sale by the
Company of all of its property and assets pursuant to Section 78.565 of the
Nevada Revised Statutes (the “NRS”); or


--------------------------------------------------------------------------------

- 3 -

  (iii)

Any person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) together with its
affiliates, but excluding (i) the Company or any of its subsidiaries; (ii) any
employee benefit plan of the Company or (iii) a corporation or other entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
(individually a “Person” and collectively, “Persons”) is or becomes, directly or
indirectly, the beneficial owner (as defined in Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the Company’s then
outstanding securities.


7. Termination of Option.       (a) The Optionee’s right to exercise any options
that have vested and are exercisable shall terminate on the earliest of the
following dates:         (i) The Expiration Date;       (ii) Subject to
subsections (c) and (d) below, the date which is thirty (30) days from the date
on which the Optionee ceases to act as a director of the Company or any
subsidiary of the Company;       (iii) In the event of the termination of the
Optionee as a director of the Company or any subsidiary of the Company as a
result of a breach of the Optionee’s obligations to the Company or any
subsidiary of the Company, or as a result of any dishonesty, fraud, misconduct,
the unauthorized use or disclosure of confidential information or trade secrets,
or conviction or confession of a crime punishable by law (except minor
violations) (each of which being a termination for “Cause”), the earliest date
on which the Optionee is notified by the Company of such termination; and      
(iv) The date which is six (6) months from the date of the Optionee’s death or
the date the Optionee is determined by the Company to be unable to perform his
or her duties as a director of the Company or any subsidiary of the Company as a
result of any mental or physical disability that is expected to result in death
or that is expected to last for a continuous period of twelve (12) months or
more (the “Disability Determination Date”).       (b) The Optionee’s right to
exercise any options that have not vested and are not exercisable shall
terminate on the earliest of the following dates:       (i) The date the
Optionee ceases to act as a director of the Company or any subsidiary of the
Company;       (ii) In the case of the termination of the Optionee as a director
of the Company or any subsidiary of the Company for Cause, on the earliest date
on which the Optionee is notified by the Company of such termination; and      
(iii) The date of the Optionee’s death or the Disability Determination Date, as
applicable.


--------------------------------------------------------------------------------

- 4 -

(c)

For purposes of this Section 7, the Optionee will be deemed not to have ceased
to act as a director of the Company or any subsidiary of the Company (the
“Original Position”) if the Optionee continues to act as an employee, officer,
director or consultant of the Company or a subsidiary of the Company in some
other capacity immediately upon ceasing to act in the Original Position.

    (d)

Notwithstanding the forgoing, if the Optionee dies after he or she ceases to be
a director of the Company or any subsidiary of the Company for reasons other
than a termination for Cause or for disability in accordance with the above, the
Optionee’s right to exercise any options that have vested and are exercisable on
the date the Optionee ceases to be a director of the Company or any subsidiary
of the Company shall terminate on the earliest of the Expiration Date and the
date which is six (6) months after the date of death.


8. Rights as Shareholder.     The Optionee will not be deemed to be a holder of
any shares pursuant to the exercise of these options until he or she pays the
option price and a stock certificate is delivered to him or her for those
shares. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date the stock certificate is delivered.       9.
Integration with the Company’s 2007 Stock Incentive Plan.     All of the terms
and conditions of the Company’s 2007 Stock Incentive Plan, a copy of which has
been provided to the Optionee, are specifically made a part of this Agreement
and shall control with regard to the interpretation or construction of any
provision that is inconsistent herewith. This Agreement will be governed by and
construed in accordance with the laws of the State of Nevada.       10.
Withholding Taxes.     The Optionee authorizes the Company to withhold from any
payments due to the Optionee by the Company, whether pursuant to this Agreement
or otherwise, any amounts required to be withheld and remitted by the Company on
account of any income and employment taxes resulting from this Agreement.      
11. Miscellaneous.       (a) Any notice required or permitted to be given under
this Agreement shall be in writing and may be delivered personally or by fax, or
by prepaid registered post addressed to the parties at such address of which
notice may be given by either of such parties. Any notice shall be deemed to
have been received, if personally delivered or by fax, on the date of delivery,
and, if mailed as aforesaid, then on the fifth business day after and excluding
the day of mailing.       (b) This agreement and the rights and obligations and
relations of the parties shall be governed by and construed in accordance with
the laws of the State of Nevada and the federal laws of the United States
applicable therein (but without giving effect to any conflict of laws rules).
The parties agree that the courts of the State of Nevada shall have jurisdiction
to entertain any action or other legal proceedings based on any provisions of
this agreement. Each party attorns to the jurisdiction of the courts of the
State of Nevada.          (c)   Time shall be of the essence of this agreement
and of every part of it and no extension or variation of this agreement shall
operate as a waiver of this provision.


--------------------------------------------------------------------------------

- 5 -

  (d)

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
8th day of April, 2011.

IRELAND INC.
by its authorized signatory:

 

/s/ Douglas D.G. Birnie   DOUGLAS D.G. BIRNIE, PRESIDENT       OPTIONEE:      
/s/ Mark H. Brennan   SIGNATURE OF DIRECTOR           MARK H. BRENNAN   NAME OF
DIRECTOR           #1 Isleworth Drive   ADDRESS           Henderson, NV 89052  
        200,000   NUMBER OF OPTIONS  


--------------------------------------------------------------------------------